        Case 1:16-cv-01658-JLT Document 75 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICARDO MARTINEZ,                                Case No. 1:16-cv-01658-JLT (PC)

12                        Plaintiff,                   ORDER GRANTING DEFENDANTS’
                                                       MOTION TO MODIFY DISCOVERY AND
13           v.                                        SCHEDULING ORDER
14    D. DAVEY, et al.,                                (Doc. 72)
15                        Defendants.

16

17          Defendants filed a motion seeking modification of the Court’s Discovery and Scheduling

18   Order (Doc. 69) to extend the deadline for filing a motion to dismiss based on failure to exhaust

19   administrative remedies by sixty days, or through April 30, 2021. (Doc. 72.) Defendants argue

20   that good cause exists for their inability to meet a March 1, 2021, deadline to file a motion for

21   summary judgment based on the exhaustion requirement. (Id.) Plaintiff filed a response in

22   opposition, to which Defendants filed a reply. (Docs. 73, 74.)

23          Under the Prison Litigation Reform Act, the failure to exhaust administrative remedies is

24   an affirmative defense that defendants must plead and prove. Jones v. Bock, 549 U.S. 199, 216

25   (2007) (construing 42 U.S.C. § 1997e(a)). Defendants may raise the affirmative defense of

26   exhaustion by motion for summary judgment. See Campbell v. Borges, No. CIV S-06-1135 GEB

27   EFB P, 2007 WL 2428306, at *1 (E.D. Cal. Aug. 23, 2007), findings and recommendations

28   adopted, No. 2:06-CV-1135-GEB-EFB-P, 2007 WL 2853611 (E.D. Cal. Sept. 27, 2007).
        Case 1:16-cv-01658-JLT Document 75 Filed 04/01/21 Page 2 of 2


 1   Although the exhaustion motion deadline has passed, the Court is obligated to determine the issue

 2   of exhaustion as soon as possible. In addition, failure to comply with the PLRA is jurisdictional.

 3   Thus, the Court will GRANT the defendants’ request. The defendants SHALL file the motion for

 4   summary judgment related to exhaustion, if at all, no later than June 1, 2021.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     March 31, 2021                              _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
